Exhibit 10.2

 

AMENDED AND RESTATED

CHRISTOPHER & BANKS CORPORATION

2005 STOCK INCENTIVE PLAN

 

1.             Purpose.  The purpose of the Amended and Restated Christopher &
Banks Corporation 2005 Stock Incentive Plan is to further align the interests of
employees, officers and consultants with those of the stockholders by providing
incentive compensation opportunities tied to the performance of the Common Stock
and by promoting increased ownership of the Common Stock by such individuals.
The Plan is also intended to advance the interests of the Company and its
stockholders by attracting, retaining and motivating key personnel upon whose
judgment, initiative and effort the successful conduct of the Company’s business
is largely dependent.

 

2.             Definitions.  Wherever the following capitalized terms are used
in the Plan, they shall have the meanings specified below:

 

“Affiliate” means (i) any entity that would be treated as an “affiliate” of the
Company for purposes of Rule 12b-2 under the Exchange Act and (ii) any joint
venture or other entity in which the Company has a direct or indirect beneficial
ownership interest representing at least one-third (1/3) of the aggregate voting
power of the equity interests of such entity or one-third (1/3) of the aggregate
fair market value of the equity interests of such entity, as determined by the
Committee.

 

“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award or Restricted Stock Unit Award granted under the Plan.

 

“Award Agreement” means a written or electronic agreement entered into between
the Company and a Participant setting forth the terms and conditions of an Award
granted to a Participant.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share.

 

“Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer the Plan.

 

“Company” means Christopher & Banks Corporation, a Delaware corporation.

 

“Date of Grant” means the date on which an Award under the Plan is made by the
Committee, or such later date as the Committee may specify to be the effective
date of an Award.

 

“Disability” means a Participant being considered “disabled” within the meaning
of Section 409A(a)(2)(C) of the Code, unless otherwise provided in an Award
Agreement.

 

“Eligible Person” means any person who is an employee, officer or consultant of
the Company or any Affiliate, or any person to whom an offer of employment with
the Company or any Affiliate is extended, as determined by the Committee, but
excluding any person who is a Non-Employee Director.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a share of Common Stock as of a given date shall be the
closing sale price of a share of Common Stock as reported on the New York Stock
Exchange on such date or, if the shares are not traded on the New York Stock
Exchange on such date, on the most recent preceding date when the shares were so
traded. If Common Stock is not listed on the New York Stock Exchange on the date
as of which Fair Market Value is to be

 

1

--------------------------------------------------------------------------------


 

determined, the Committee shall determine in good faith the Fair Market Value in
whatever manner it considers appropriate.

 

“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.

 

“Non-Employee Director” means any member of the Board who is not an employee of
the Company.

 

“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.

 

“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.

 

“Performance Award” means a Restricted Stock Award or Restricted Stock Unit
Award that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and described in Section 9 hereof.

 

“Performance Goal” means one or more of the following performance goals, either
individually, alternatively or in any combination, applied on a corporate,
subsidiary or business unit basis:  revenue, cash flow, gross profit, earnings
before interest and taxes, earnings before interest, taxes, depreciation and
amortization and net earnings, earnings per share, margins (including one or
more of gross, operating and net income margins), returns (including one or more
of return on assets, equity, investment, capital and revenue and total
stockholder return), stock price, economic value added, working capital, market
share, cost reductions, workforce satisfaction and diversity goals, employee
retention, customer satisfaction, completion of key projects and strategic plan
development and implementation.  Such goals may reflect absolute entity or
business unit performance or a relative comparison to the performance of a peer
group of entities or other external measure of the selected performance criteria

 

“Plan” means Amended and Restated Christopher & Banks Corporation 2005 Stock
Incentive Plan as set forth herein, as amended from time to time.

 

“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued, subject to such vesting and
transfer restrictions as the Committee shall determine and set forth in an Award
Agreement.

 

“Restricted Stock Unit Award” means a grant of units to an Eligible Person under
Section 8 hereof evidencing the right to receive shares of Common Stock (or a
cash payment equal to the Fair Market Value of a share of Common Stock) at some
future date, subject to such vesting restrictions as the Committee shall
determine and set forth in an Award Agreement.

 

“Service” means a Participant’s employment with the Company or any Affiliate or
a Participant’s service as a consultant to the Company or any Affiliate, as
applicable.

 

“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, representing the difference between the base price per share of the
right and the Fair Market Value of a share of Common Stock, at such time, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

 

“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

 

“Substantial Risk of Forfeiture” has the meaning ascribed to that term in
Section 409A of the Code and Department of Treasury guidance issued thereunder.

 

3.             Administration.

 

2

--------------------------------------------------------------------------------


 

3.1           Committee Members.  The Plan shall be administered by a Committee
comprised of no fewer than two members of the Board. Each Committee member shall
satisfy the requirements for (i) an “independent director” under rules adopted
by the New York Stock Exchange, (ii) a “nonemployee director” for purposes of
such Rule 16b-3 under the Exchange Act and (iii) an “outside director” under
Section 162(m) of the Code. No member of the Committee shall be liable for any
action or determination made in good faith by the Committee with respect to the
Plan or any Award thereunder.

 

3.2           Committee Authority.  The Committee shall have such powers and
authority as may be necessary or appropriate for the Committee to carry out its
functions as described in the Plan. Subject to the express limitations of the
Plan, the Committee shall have authority in its discretion to determine the
Eligible Persons to whom, and the time or times at which, Awards may be granted,
the number of shares, units or other rights subject to each Award, the exercise,
base or purchase price of an Award (if any), the time or times at which an Award
will become vested, exercisable or payable, the performance goals and other
conditions of an Award, the duration of the Award, and all other terms of the
Award. Subject to the terms of the Plan, the Committee shall have the authority
to amend the terms of an Award in any manner that is not inconsistent with the
Plan, provided that no such action shall adversely affect the rights of a
Participant with respect to an outstanding Award without the Participant’s
consent. The Committee shall also have discretionary authority to interpret the
Plan, to make factual determinations under the Plan, and to make all other
determinations necessary or advisable for Plan administration, including,
without limitation, to correct any defect, to supply any omission or to
reconcile any inconsistency in the Plan or any Award Agreement hereunder. The
Committee may prescribe, amend, and rescind rules and regulations relating to
the Plan. The Committee’s determinations under the Plan need not be uniform and
may be made by the Committee selectively among Participants and Eligible
Persons, whether or not such persons are similarly situated. The Committee
shall, in its discretion, consider such factors as it deems relevant in making
its interpretations, determinations and actions under the Plan including,
without limitation, the recommendations or advice of any officer or employee of
the Company or such attorneys, consultants, accountants or other advisors as it
may select. All interpretations, determinations and actions by the Committee
shall be final, conclusive, and binding upon all parties.

 

3.3           Delegation of Authority.  The Committee shall have the right, from
time to time, to delegate to one or more officers of the Company the authority
of the Committee to grant and determine the terms and conditions of Awards
granted under the Plan, subject to the requirements of Section 157(c) of the
Delaware General Corporation Law (or any successor provision) and such other
limitations as the Committee shall determine. In no event shall any such
delegation of authority be permitted with respect to Awards to any members of
the Board or to any Eligible Person who is subject to Rule 16b-3 under the
Exchange Act or Section 162(m) of the Code. The Committee shall also be
permitted to delegate, to any appropriate officer or employee of the Company,
responsibility for performing certain ministerial functions under the Plan. In
the event that the Committee’s authority is delegated to officers or employees
in accordance with the foregoing, all provisions of the Plan relating to the
Committee shall be interpreted in a manner consistent with the foregoing by
treating any such reference as a reference to such officer or employee for such
purpose. Any action undertaken in accordance with the Committee’s delegation of
authority hereunder shall have the same force and effect as if such action were
undertaken directly by the Committee and shall be deemed for all purposes of the
Plan to have been taken by the Committee.

 

4.             Shares Subject to the Plan.

 

4.1           Maximum Share Limitations.  Subject to adjustment pursuant to
Section 4.3 hereof, the maximum aggregate number of shares of Common Stock that
may be issued and sold under all Awards granted under the Plan shall be
2,975,000 shares.  Of such aggregate Plan limit, the maximum number of shares of
Common Stock that may be issued as Incentive Stock Options under the Plan shall
be limited to 2,975,000 shares.  Each of the foregoing numerical limitations
stated in this Section 4.1 shall be subject to adjustment in accordance with the
provisions of Section 4.3.  Shares of Common Stock issued and sold under the
Plan may be either authorized but unissued shares or shares held in the
Company’s treasury.  To the extent that any Award involving the issuance of
shares of Common Stock is forfeited, cancelled, returned to the Company for
failure to satisfy vesting requirements or other conditions of the Award, or
otherwise terminates without an issuance of shares of Common Stock being made
thereunder, the shares of Common Stock covered thereby will no longer be counted
against the foregoing maximum share limitations and may again be made subject to
Awards under the Plan pursuant to such limitations.  Any Awards or portions
thereof that are settled in cash and not in shares of Common Stock shall not be
counted against the foregoing maximum share limitations.

 

3

--------------------------------------------------------------------------------


 

4.2           Individual Participant Limitations (Code § 162(m)).  The maximum
number of shares of Common Stock with respect to which Stock Options and Stock
Appreciation Rights in the aggregate may be granted to any one Participant
during any calendar year shall be 250,000 shares.  The maximum number of shares
of Common Stock with respect to which Awards of Restricted Stock and Restricted
Stock Units in the aggregate may be granted to any one Participant during any
calendar year shall be 250,000 shares.

 

4.3           Adjustments.  In the event of an increase or decrease in the
number of shares of Common Stock resulting from a stock dividend, stock split,
reverse split, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company, the number of shares of Stock
reserved under Section 4.1 hereof, the number of shares of Stock covered by each
outstanding Award and Option and the price per share thereof shall be
appropriately adjusted to reflect such change.  Additional shares which may
become covered by the Award or Option pursuant to such adjustment shall be
subject to the same restrictions as are applicable to the shares with respect to
which the adjustment relates.

 

5.             Participation and Awards.

 

5.1           Designations of Participants.  All Eligible Persons are eligible
to be designated by the Committee to receive Awards and become Participants
under the Plan. The Committee has the authority, in its discretion, to determine
and designate from time to time those Eligible Persons who are to be granted
Awards, the types of Awards to be granted and the number of shares of Common
Stock or units subject to Awards granted under the Plan. In selecting Eligible
Persons to be Participants and in determining the type and amount of Awards to
be granted under the Plan, the Committee shall consider any and all factors that
it deems relevant or appropriate.

 

5.2           Determination of Awards.  The Committee shall determine the terms
and conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem or
in the alternative. In the case of any fractional share or unit resulting from
the grant, vesting, payment or crediting of dividends or dividend equivalents
under an Award, the Committee shall have the discretionary authority to
(i) disregard such fractional share or unit, (ii) round such fractional share or
unit to the nearest lower or higher whole share or unit, or (iii) convert such
fractional share or unit into a right to receive a cash payment. To the extent
deemed necessary by the Committee, an Award shall be evidenced by an Award
Agreement as described in Section 12.1 hereof.

 

6.             Stock Options.

 

6.1           Grant of Stock Options.  A Stock Option may be granted to any
Eligible Person selected by the Committee. Subject to the provisions of
Section 6.8 hereof and Section 422 of the Code, each Stock Option shall be
designated, in the discretion of the Committee, as an Incentive Stock Option or
as a Nonqualified Stock Option.

 

6.2           Exercise Price.  The exercise price per share of a Stock Option
shall not be less than one hundred percent (100%) of the Fair Market Value of
the shares of Common Stock on the Date of Grant, provided that the Committee may
in its discretion specify for any Stock Option an exercise price per share that
is higher than the Fair Market Value on the Date of Grant.

 

6.3           Vesting of Stock Options.  The Committee shall in its discretion
prescribe the time or times at which, or the conditions upon which, a Stock
Option or portion thereof shall become vested and/or exercisable, and may
accelerate the vesting or exercisability of any Stock Option at any time. The
requirements for vesting and exercisability of a Stock Option may be based on
the continued Service of the Participant with the Company or its Affiliates for
a specified time period (or periods) or on the attainment of specified
performance goals established by the Committee in its discretion.

 

6.4           Term of Stock Options.  The Committee shall in its discretion
prescribe in an Award Agreement the period during which a vested Stock Option
may be exercised, provided that the maximum term of a Stock Option shall be ten
(10) years from the Date of Grant. Except as otherwise provided in this
Section 6 or as otherwise

 

4

--------------------------------------------------------------------------------


 

may be provided by the Committee, no Stock Option may be exercised at any time
during the term thereof unless the Participant is then in the Service of the
Company or one of its Affiliates.

 

6.5           Termination of Service.  Subject to Section 6.8 hereof with
respect to Incentive Stock Options, the Stock Option of any Participant whose
Service with the Company or one of its Affiliates is terminated for any reason
shall terminate on the earlier of (A) the date that the Stock Option expires in
accordance with its terms or (B) unless otherwise provided in an Award
Agreement, and except for termination for cause (as described in Section 11.2
hereof), the expiration of the applicable time period following termination of
Service, in accordance with the following: (i) twelve (12) months if Service
ceased due to Disability, (ii) twelve (12) months if the Participant died while
in the Service of the Company or any of its Affiliates, or (iii) three
(3) months if Service ceased for any other reason. During the foregoing
applicable period, except as otherwise specified in the Award Agreement or in
the event Service was terminated by the death of the Participant, the Stock
Option may be exercised by such Participant in respect of the same number of
shares of Common Stock, in the same manner, and to the same extent as if he or
she had remained in the continued Service of the Company or any Affiliate during
the first three (3) months of such period; provided that no additional rights
shall vest after such three (3) months. The Committee shall have authority to
determine in each case whether an authorized leave of absence shall be deemed a
termination of Service for purposes hereof, as well as the effect of a leave of
absence on the vesting and exercisability of a Stock Option. Unless otherwise
provided by the Committee, if an entity ceases to be an Affiliate of the Company
or otherwise ceases to be qualified under the Plan or if all or substantially
all of the assets of an Affiliate of the Company are conveyed (other than by
encumbrance), such cessation or action, as the case may be, shall be deemed for
purposes hereof to be a termination of the Service.

 

6.6           Stock Option Exercise; Tax Withholding.  Subject to such terms and
conditions as shall be specified in an Award Agreement, a Stock Option may be
exercised in whole or in part at any time during the term thereof by notice in
the form required by the Company, together with payment of the aggregate
exercise price therefor and applicable withholding tax. Payment of the exercise
price shall be made in the manner set forth in the Award Agreement, unless
otherwise provided by the Committee: (i) in cash or by cash equivalent
acceptable to the Committee, (ii) by payment in shares of Common Stock that have
been held by the Participant for at least six (6) months (or such period as the
Committee may deem appropriate, for accounting purposes or otherwise) valued at
the Fair Market Value of such shares on the date of exercise, (iii) through an
open-market, broker-assisted sales transaction pursuant to which the Company is
promptly delivered the amount of proceeds necessary to satisfy the exercise
price, (iv) by a combination of the methods described above or (v) by such other
method as may be approved by the Committee and set forth in the Award
Agreement.  In addition to and at the time of payment of the exercise price, the
Participant shall pay to the Company the full amount of any and all applicable
income tax, employment tax and other amounts required to be withheld in
connection with such exercise, payable under such of the methods described above
for the payment of the exercise price as may be approved by the Committee and
set forth in the Award Agreement.

 

6.7           Limited Transferability of Nonqualified Stock Options.  All Stock
Options shall be nontransferable except (i) upon the Participant’s death, in
accordance with Section 12.2 hereof or (ii) in the case of Nonqualified Stock
Options only, for the transfer of all or part of the Stock Option to a
Participant’s “family member” (as defined for purposes of the Form S-8
registration statement under the Securities Act of 1933), as may be approved by
the Committee in its discretion at the time of proposed transfer. The transfer
of a Nonqualified Stock Option may be subject to such terms and conditions as
the Committee may in its discretion impose from time to time. Subsequent
transfers of a Nonqualified Stock Option shall be prohibited other than in
accordance with Section 12.2 hereof.

 

6.8           Additional Rules for Incentive Stock Options.

 

(a)           Eligibility.  An Incentive Stock Option may only be granted to an
Eligible Person who is considered an employee for purposes of Treasury
Regulation §1.421-7(h) with respect to the Company or any Affiliate that
qualifies as a “subsidiary corporation” with respect to the Company for purposes
of Section 424(f) of the Code.

 

(b)           Annual Limits.  No Incentive Stock Option shall be granted to a
Participant as a result of which the aggregate Fair Market Value (determined as
of the Date of Grant) of the stock with respect to

 

5

--------------------------------------------------------------------------------


 

which incentive stock options under Section 422 of the Code are exercisable for
the first time in any calendar year under the Plan and any other stock option
plans of the Company or any subsidiary or parent corporation, would exceed
$100,000, determined in accordance with Section 422(d) of the Code. This
limitation shall be applied by taking stock options into account in the order in
which granted.

 

(c)           Termination of Employment.  An Award of an Incentive Stock Option
may provide that such Stock Option may be exercised not later than three
(3) months following termination of employment of the Participant with the
Company and all Subsidiaries, or not later than one (1) year following a
permanent and total disability within the meaning of Section 22(e)(3) of the
Code, as and to the extent determined by the Committee to comply with the
requirements of Section 422 of the Code.

 

(d)           Other Terms and Conditions; Nontransferability.  Any Incentive
Stock Option granted hereunder shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as are deemed necessary
or desirable by the Committee, which terms, together with the terms of the Plan,
shall be intended and interpreted to cause such Incentive Stock Option to
qualify as an “incentive stock option” under Section 422 of the Code. An Award
Agreement for an Incentive Stock Option may provide that such Stock Option shall
be treated as a Nonqualified Stock Option to the extent that certain
requirements applicable to “incentive stock options” under the Code shall not be
satisfied. An Incentive Stock Option shall by its terms be nontransferable other
than by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of a Participant only by such Participant.

 

(e)           Disqualifying Dispositions.  If shares of Common Stock acquired by
exercise of an Incentive Stock Option are disposed of within two (2) years
following the Date of Grant or one (1) year following the transfer of such
shares to the Participant upon exercise, the Participant shall, promptly
following such disposition, notify the Company in writing of the date and terms
of such disposition and provide such other information regarding the disposition
as the Company may reasonably require.

 

(f)            Repricing Prohibited.  Subject to the anti-dilution adjustment
provisions contained in Section 4.3 hereof, without the prior approval of the
Company’s stockholders, evidenced by a majority of votes cast, neither the
Committee nor the Board shall cause the cancellation, substitution or amendment
of a Stock Option that would have the effect of reducing the exercise price of
such a Stock Option previously granted under the Plan, or otherwise approve any
modification to such a Stock Option that would be treated as a “repricing” under
the then applicable rules, regulations or listing requirements adopted by the
New York Stock Exchange.

 

7.             Stock Appreciation Rights.

 

7.1           Grant of Stock Appreciation Rights.  A Stock Appreciation Right
may be granted to any Eligible Person selected by the Committee. Stock
Appreciation Rights may be granted on a basis that allows for the exercise of
the right by the Participant or that provides for the automatic payment of the
right upon a specified date or event. Stock Appreciation Rights shall be
exercisable or payable at such time or times and upon conditions as may be
approved by the Committee, provided that the Committee may accelerate the
exercisability or payment of a Stock Appreciation Right at any time.

 

7.2           Freestanding Stock Appreciation Rights.  A Stock Appreciation
Right may be granted without any related Stock Option and may be subject to such
vesting and exercisability requirements as specified by the Committee in an
Award Agreement. Such vesting and exercisability requirements may be based on
the continued Service of the Participant with the Company or its Affiliates for
a specified time period (or periods) or on the attainment of specified
performance goals established by the Committee in its discretion. A Stock
Appreciation Right will be exercisable or payable at such time or times as
determined by the Committee, provided that the maximum term of a Stock
Appreciation Right shall be ten (10) years from the Date of Grant. The base
price of a Stock Appreciation Right granted without any related Stock Option
shall be determined by the Committee in its sole discretion; provided, however,
that the base price per share of any such freestanding Stock Appreciation Right
shall not be less than one hundred percent (100%) of the Fair Market Value of
the shares of Common Stock on the Date of Grant.

 

6

--------------------------------------------------------------------------------


 

7.3           Tandem Stock Option/Stock Appreciation Rights.  A Stock
Appreciation Right may be granted in tandem with a Stock Option, either at the
time of grant or at any time thereafter during the term of the Stock Option. A
tandem Stock Option/Stock Appreciation Right will entitle the holder to elect,
as to all or any portion of the number of shares subject to such Stock
Option/Stock Appreciation Right, to exercise either the Stock Option or the
Stock Appreciation Right, resulting in the reduction of the corresponding number
of shares subject to the right so exercised as well as the tandem right not so
exercised. A Stock Appreciation Right granted in tandem with a Stock Option
hereunder shall have a base price per share equal to the per share exercise
price of the Stock Option, will be vested and exercisable at the same time or
times that a related Stock Option is vested and exercisable, and will expire no
later than the time at which the related Stock Option expires.

 

7.4           Payment of Stock Appreciation Rights.  A Stock Appreciation Right
will entitle the holder, upon exercise or other payment of the Stock
Appreciation Right, as applicable, to receive an amount determined by
multiplying: (i) the excess of the Fair Market Value of a share of Common Stock
on the date of exercise or payment of the Stock Appreciation Right over the base
price of such Stock Appreciation Right, by (ii) the number of shares as to which
such Stock Appreciation Right is exercised or paid. Subject to the requirements
of Section 409A of the Code, payment of the amount determined under the
foregoing shall be made solely in shares of Common Stock valued at their Fair
Market Value on the date of exercise or payment, subject to applicable tax
withholding requirements.

 

7.5           Repricing Prohibited.  Subject to the anti-dilution adjustment
provisions contained in Section 4.3 hereof, without the prior approval of the
Company’s stockholders, evidenced by a majority of votes cast, neither the
Committee nor the Board shall cause the cancellation, substitution or amendment
of a Stock Appreciation Right that would have the effect of reducing the base
price of such a Stock Appreciation Right previously granted under the Plan, or
otherwise approve any modification to such a Stock Appreciation Right that would
be treated as a “repricing” under the then applicable rules, regulations or
listing requirements adopted by the New York Stock Exchange.

 

8.             Restricted Stock Awards and Restricted Stock Unit Awards.

 

8.1           Grant of Restricted Stock Awards and Restricted Stock Unit
Awards.  Restricted Stock Awards and Restricted Stock Unit Awards may be granted
to any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with any
Restricted Stock Award or Restricted Stock Unit Award.

 

8.2           Vesting Requirements.  The restrictions imposed on shares granted
under a Restricted Stock Award or a Restricted Stock Unit Award shall lapse in
accordance with the vesting requirements specified by the Committee in the Award
Agreement, provided that the Committee may accelerate the vesting of a
Restricted Stock Award or Restricted Stock Unit Award at any time. Such vesting
requirements may be based on the continued Service of the Participant with the
Company or its Affiliates for a specified time period (or periods) or on the
attainment of specified performance goals established by the Committee in its
discretion which constitute a Substantial Risk of Forfeiture. If the vesting
requirements of a Restricted Stock Award shall not be satisfied, the Award shall
be forfeited and the shares of Common Stock subject to the Award shall be
returned to the Company. If the vesting requirements of a Restricted Stock Unit
Award shall not be satisfied, the Award shall be forfeited and the shares of
Common Stock underlying such units subject to the Award shall be returned to the
Company.

 

8.3           Issuance and Delivery of Shares.  Any shares issued under a
Restricted Stock Award granted under the Plan shall be issued at the time such
Awards are granted and may be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of a stock
certificate or certificates registered in the name of the Participant. The
Committee may require in an Award Agreement that certificates representing the
shares granted under a Restricted Stock Award bear a legend making appropriate
reference to the restrictions imposed, and that certificates representing the
shares granted or sold under a Restricted Stock Award will remain in the
physical custody of an escrow holder until all restrictions are removed or have
expired. Shares granted under any Restricted Stock Award may not be transferred,
assigned or subject to any encumbrance, pledge, or charge until all applicable
restrictions are removed or have expired, unless otherwise allowed by the
Committee. Failure to satisfy any applicable restrictions shall result in the
subject shares of the Restricted Stock Award being

 

7

--------------------------------------------------------------------------------


 

forfeited and returned to the Company. Shares representing a Restricted Stock
Award that is no longer subject to restrictions shall be delivered to the
Participant promptly after the applicable restrictions lapse or are waived.

 

In the case of Restricted Stock Unit Awards, no shares of Common Stock shall be
issued at the time such Awards are granted. Upon the lapse or waiver of
restrictions relating to Restricted Stock Unit Awards evidencing the right to
receive shares of Common Stock, such shares shall be issued and delivered to the
holder of the Restricted Stock Unit Award.

 

8.4           Restrictions.  Shares granted under Restricted Stock Awards and
Restricted Stock Units shall be subject to such restrictions as the Committee
may impose (including, without limitation, any limitation on the right to vote
shares of Common Stock granted to the Participant under a Restricted Stock Award
or Restricted Stock Unit Award or the right to receive any dividend or other
right or property with respect thereto), which restrictions may lapse separately
or in combination at such time or times, in such installments or otherwise, as
the Committee may deem appropriate. Notwithstanding the foregoing, the Committee
may permit acceleration of vesting of such Awards in the event of the
Participant’s death, disability or retirement or a change in control of the
Company.

 

8.5           Section 83(b) Election.  If a Participant makes an election
pursuant to Section 83(b) of the Code with respect to a Restricted Stock Award,
the Participant shall file, within thirty (30) days following the Date of Grant,
a copy of such election with the Company and with the Internal Revenue Service,
in accordance with the regulations under Section 83 of the Code. The Committee
may provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant’s making or refraining from making an election with respect
to the Award under Section 83(b) of the Code.

 

8.6           Compliance With Code Section 409A.  Restricted Stock Awards and
Restricted Stock Unit Awards shall be designed and operated in such a manner
that they are either exempt from the application of, or comply with, the
requirements of Section 409A of the Code.

 

9.             Section 162(m) Performance-Based Awards.

 

9.1           Establishment of Performance Goals.  For purposes of Restricted
Stock Awards and Restricted Stock Unit Awards granted under the Plan that are
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code  (a “Performance Award”), such Performance Awards shall, to the extent
required by Section 162(m) of the Code, be conditioned solely on the achievement
of one or more objective Performance Goals.  Subject to the terms of the Plan
and any applicable Award Agreement, the Performance Goals to be achieved during
any performance period, the length of any performance period, the amount of any
Performance Award granted, the amount of any payment or transfer to be made
pursuant to any Performance Award and any other terms and conditions of any
Performance Award shall be determined by the Committee. The applicable
Performance Goals and specific targets thereunder must be established and
approved by the Committee during the first ninety (90) days of the performance
period (and, in the case of performance periods of less than one year, in no
event after twenty-five percent (25%) or more of the performance period has
elapsed) and while performance relating to such target(s) remains substantially
uncertain within the meaning of Section 162(m) of the Code.  Performance Goal
targets shall be adjusted to mitigate the unbudgeted impact of material, unusual
or nonrecurring gains and losses, accounting changes or other extraordinary
events not foreseen at the time the targets were set unless the Committee
provides otherwise at the time of establishing the targets.

 

9.2           Committee Certification.  Before any Performance Award under this
Section 9 vests, the Committee must certify in writing that the Performance Goal
target(s) and any other material terms of the Performance Award were in fact
timely satisfied.

 

9.3           Expiration of Grant Authority.  As required pursuant to
Section 162(m) of the Code and the regulations promulgated thereunder, the
Committee’s authority to grant new Performance Awards shall terminate upon the
first meeting of the Company’s stockholders that occurs in the fifth (5th) year
following the year in which the Company’s stockholders approve this Plan.

 

10.           Change in Control.

 

8

--------------------------------------------------------------------------------


 

10.1         Effect of Change in Control.  Except to the extent an Award
Agreement provides for a different result (in which case the Award Agreement
will govern and this Section 10 of the Plan shall not be applicable),
notwithstanding anything elsewhere in the Plan or any rules adopted by the
Committee pursuant to the Plan to the contrary, if a Triggering Event shall
occur within the twelve (12) month period beginning with a Change in Control of
the Company, then, effective immediately prior to such Triggering Event,
(i) each outstanding Stock Option and Stock Appreciation Right, to the extent
that it shall not otherwise have become vested and exercisable, shall
automatically become fully and immediately vested and exercisable, without
regard to any otherwise applicable vesting requirement, and (ii) each Restricted
Stock Award and Restricted Stock Unit Award shall become fully and immediately
vested and all forfeiture and transfer restrictions thereon shall lapse.

 

10.2         Definitions.

 

(a)           Cause.  For purposes of this Section 10, the term “Cause” shall
mean a determination by the Committee that a Participant (i) has been convicted
of, or entered a plea of nolo contendere to, a crime that constitutes a felony
under Federal or state law, (ii) has engaged in willful gross misconduct in the
performance of the Participant’s duties to the Company or an Affiliate or
(iii) has committed a material breach of any written agreement with the Company
or any Affiliate with respect to confidentiality, noncompetition,
nonsolicitation or similar restrictive covenant. Subject to the first sentence
of Section 10.1 hereof, in the event that a Participant is a party to an
employment agreement with the Company or any Affiliate that defines a
termination on account of “Cause” (or a term having similar meaning), such
definition shall apply as the definition of a termination on account of “Cause”
for purposes hereof, but only to the extent that such definition provides the
Participant with greater rights. A termination on account of Cause shall be
communicated by written notice to the Participant, and shall be deemed to occur
on the date such notice is delivered to the Participant.

 

(b)           Change in Control.  For purposes of this Section 10, a “Change in
Control” shall be deemed to have occurred upon:

 

(i)            the occurrence of (A) an acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a percentage of the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Company Voting Securities”) (but
excluding (1) any acquisition directly from the Company (other than an
acquisition by virtue of the exercise of a conversion privilege of a security
that was not acquired directly from the Company), (2) any acquisition by the
Company or an Affiliate and (3) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any Affiliate) (an
“Acquisition”) that is thirty percent (30%) or more of the Company Voting
Securities; and (B) the termination of employment, within six (6) months
following the Acquisition, of the individual who is the Chief Executive Officer
of the Company immediately prior to the Acquisition, for any reason other than
death, Disability, Cause, or voluntary resignation (but excluding any
termination that constitutes a Constructive Termination or any resignation that
was requested by the Board or any such Person (or its employees or
representatives) that completes an Acquisition);

 

(ii)           at any time during a period of two (2) consecutive years or less,
individuals who at the beginning of such period constitute the Board (and any
new directors whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was so approved) cease
for any reason (except for death, Disability or voluntary retirement) to
constitute a majority thereof;

 

(iii)          an Acquisition that is fifty percent (50%) or more of the Company
Voting Securities;

 

9

--------------------------------------------------------------------------------


 

(iv)          the consummation of a merger, consolidation, reorganization or
similar corporate transaction, whether or not the Company is the surviving
company in such transaction, other than a merger, consolidation, or
reorganization that would result in the Persons who are beneficial owners of the
Company Voting Securities outstanding immediately prior thereto continuing to
beneficially own, directly or indirectly, in substantially the same proportions,
at least fifty percent (50%) of the combined voting power of the Company Voting
Securities (or the voting securities of the surviving entity) outstanding
immediately after such merger, consolidation or reorganization;

 

(v)           the sale or other disposition of all or substantially all of the
assets of the Company;

 

(vi)          the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company; or

 

(vii)         the occurrence of any transaction or event, or series of
transactions or events, designated by the Board in a duly adopted resolution as
representing a change in the effective control of the business and affairs of
the Company, effective as of the date specified in any such resolution.

 

(c)           Constructive Termination.  For purposes of this Section 10, a
“Constructive Termination” shall mean a termination of employment by a
Participant within sixty (60) days following the occurrence of any one or more
of the following events without the Participant’s written consent (i) any
reduction in position, title (for Vice Presidents or above), overall
responsibilities, level of authority, level of reporting (for Vice Presidents or
above), base compensation, annual incentive compensation opportunity, aggregate
employee benefits or (ii) a request that the Participant’s location of
employment be relocated by more than fifty (50) miles. Subject to the first
sentence of Section 10.1 hereof, in the event that a Participant is a party to
an employment agreement with the Company or any Affiliate (or a successor
entity) that defines a termination on account of “Constructive Termination,”
“Good Reason” or “Breach of Agreement” (or a term having a similar meaning),
such definition shall apply as the definition of “Constructive Termination” for
purposes hereof in lieu of the foregoing, but only to the extent that such
definition provides the Participant with greater rights. A Constructive
Termination shall be communicated by written notice to the Committee, and shall
be deemed to occur on the date such notice is delivered to the Committee, unless
the circumstances giving rise to the Constructive Termination are cured within
five (5) days of such notice.

 

(d)           Triggering Event.  For purposes of this Section 10, a “Triggering
Event” shall mean (i) the termination of Service of a Participant by the Company
or an Affiliate (or any successor thereof) other than on account of death,
Disability or Cause, (ii) the occurrence of a Constructive Termination or
(iii) any failure by the Company (or a successor entity) to assume, replace,
convert or otherwise continue any Award in connection with the Change in Control
(or another corporate transaction or other change effecting the Common Stock) on
the same terms and conditions as applied immediately prior to such transaction,
except for equitable adjustments to reflect changes in the Common Stock pursuant
to Section 4.3 hereof.

 

10.3         Excise Tax Limit.  In the event that the vesting of Awards together
with all other payments and the value of any benefit received or to be received
by a Participant would result in all or a portion of such payment being subject
to the excise tax under Section 4999 of the Code, then the Participant’s payment
shall be either (i) the full payment or (ii) such lesser amount that would
result in no portion of the payment being subject to excise tax under
Section 4999 of the Code (the “Excise Tax”), whichever of the foregoing amounts,
taking into account the applicable Federal, state, and local employment taxes,
income taxes, and the Excise Tax, results in the receipt by the Participant, on
an after-tax basis, of the greatest amount of the payment notwithstanding that
all or some portion of the payment may be taxable under Section 4999 of the
Code. All determinations required to be made under this Section 10 shall be made
by a nationally recognized accounting firm (the “Accounting Firm”). The Company
shall cause the Accounting Firm to provide detailed supporting calculations of
its determinations to the Company and the Participant. All fees and expenses of
the Accounting Firm shall be borne solely by the Company. The Accounting Firm’s
determinations must be made with substantial authority (within the meaning of
Section 6662 of the Code).

 

10

--------------------------------------------------------------------------------


 

For the purposes of all calculations under Section 280G of the Code and the
application of this Section 10.3, all determinations as to present value shall
be made using one hundred twenty percent (120%) of the applicable Federal rate
(determined under Section 1274(d) of the Code) compounded semiannually.

 

11.           Forfeiture Events.

 

11.1         General.  The Committee may specify in an Award Agreement at the
time of the Award that the Participant’s rights, payments and benefits with
respect to an Award shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award. Such events
shall include, but shall not be limited to, termination of Service for cause,
violation of material Company policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company.

 

11.2         Termination for Cause.  Unless otherwise provided by the Committee
and set forth in an Award Agreement, if a Participant’s employment with the
Company or any Affiliate shall be terminated for cause, the Company may, in its
sole discretion, immediately terminate such Participant’s right to any further
payments, vesting or exercisability with respect to any Award in its entirety.
In the event a Participant is party to an employment (or similar) agreement with
the Company or any Affiliate that defines the term “cause,” such definition
shall apply for purposes of this Section 11. The Company shall have the power to
determine whether the Participant has been terminated for cause and the date
upon which such termination for cause occurs. Any such determination shall be
final, conclusive and binding upon the Participant. In addition, if the Company
shall reasonably determine that a Participant has committed or may have
committed any act which could constitute the basis for a termination of such
Participant’s employment for cause, the Company may suspend the Participant’s
rights to exercise any option, receive any payment or vest in any right with
respect to any Award pending a determination by the Company of whether an act
has been committed which could constitute the basis for a termination for
“cause” as provided in this Section 11.2.

 

12.           General Provisions.

 

12.1         Award Agreement.  To the extent deemed necessary by the Committee,
an Award under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock or units subject to the Award, the exercise price, base price, or
purchase price of the Award, the time or times at which an Award will become
vested, exercisable or payable and the term of the Award. The Award Agreement
may also set forth the effect on an Award of termination of Service under
certain circumstances. The Award Agreement shall be subject to and incorporate,
by reference or otherwise, all of the applicable terms and conditions of the
Plan, and may also set forth other terms and conditions applicable to the Award
as determined by the Committee consistent with the limitations of the Plan.
Award Agreements evidencing Incentive Stock Options shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section 422
of the Code. The grant of an Award under the Plan shall not confer any rights
upon the Participant holding such Award other than such terms, and subject to
such conditions, as are specified in the Plan as being applicable to such type
of Award (or to all Awards) or as are expressly set forth in the Award
Agreement. In the event that any provision of an Award Agreement conflicts with
or is inconsistent in any respect with the terms of the Plan as set forth herein
or subsequently amended, the terms of the Plan shall control.  The Committee
need not require the execution of an Award Agreement by a Participant, in which
case, acceptance of the Award by the Participant shall constitute agreement by
the Participant to the terms, conditions, restrictions and limitations set forth
in the Plan and the Award Agreement as well as the administrative guidelines of
the Company in effect from time to time.

 

12.2         No Assignment or Transfer; Beneficiaries.  Except as provided in
Section 6.7 hereof, Awards under the Plan shall not be assignable or
transferable by the Participant, except by will or by the laws of descent and
distribution, and shall not be subject in any manner to assignment, alienation,
pledge, encumbrance or charge. Notwithstanding the foregoing, the Committee may
provide in the terms of an Award Agreement that the Participant shall have the
right to designate a beneficiary or beneficiaries who shall be entitled to any
rights, payments or other benefits specified under an Award following the
Participant’s death. During the lifetime of a Participant, an Award shall be
exercised only by such Participant or such Participant’s guardian or legal
representative. In the event of a

 

11

--------------------------------------------------------------------------------


 

Participant’s death, an Award may to the extent permitted by the Award Agreement
be exercised by the Participant’s beneficiary as designated by the Participant
in the manner prescribed by the Committee or, in the absence of an authorized
beneficiary designation, by the legatee of such Award under the Participant’s
will or by the Participant’s estate in accordance with the Participant’s will or
the laws of descent and distribution, in each case in the same manner and to the
same extent that such Award was exercisable by the Participant on the date of
the Participant’s death.

 

12.3         Deferrals of Payment.  The Committee may in its discretion permit a
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock that would otherwise be due to the Participant by virtue of the
exercise of a right or the satisfaction of vesting or other conditions with
respect to an Award. If any such deferral is to be permitted by the Committee,
the Committee shall establish rules and procedures relating to such deferral in
a manner intended to comply with the requirements of Section 409A of the Code,
including, without limitation, the time when an election to defer may be made,
the time period of the deferral and the events that would result in payment of
the deferred amount, the interest or other earnings attributable to the deferral
and the method of funding, if any, attributable to the deferred amount.

 

12.4         Rights as Stockholder.  A Participant shall have no rights as a
holder of shares of Common Stock with respect to any unissued securities covered
by an Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.3 hereof, no adjustment or other
provision shall be made for dividends or other stockholder rights, except to the
extent that the Award Agreement provides for dividend payments or dividend
equivalent rights.

 

12.5         Employment or Service.  Nothing in the Plan, in the grant of any
Award or in any Award Agreement shall confer upon any Eligible Person any right
to continue in the Service of the Company or any of its Affiliates, or interfere
in any way with the right of the Company or any of its Affiliates to terminate
the Participant’s employment or other service relationship for any reason at any
time.

 

12.6         Securities Laws.  No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the Participant to take any
reasonable action to meet such requirements. The Committee may impose such
conditions on any shares of Common Stock issuable under the Plan as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which such
shares of the same class are then listed, and under any blue sky or other
securities laws applicable to such shares. The Committee may also require the
Participant to represent and warrant at the time of issuance or transfer that
the shares of Common Stock are being acquired only for investment purposes and
without any current intention to sell or distribute such shares.

 

12.7         Tax Withholding.  The Participant shall be responsible for payment
of any taxes or similar charges required by law to be withheld from an Award or
an amount paid in satisfaction of an Award, which shall be paid by the
Participant on or prior to the payment or other event that results in taxable
income in respect of an Award. The Award Agreement may specify the manner in
which the withholding obligation shall be satisfied with respect to the
particular type of Award.

 

12.8         Unfunded Plan.  The adoption of the Plan and any reservation of
shares of Common Stock or cash amounts by the Company to discharge its
obligations hereunder shall not be deemed to create a trust or other funded
arrangement. Except upon the issuance of Common Stock pursuant to an Award, any
rights of a Participant under the Plan shall be those of a general unsecured
creditor of the Company, and neither a Participant nor the Participant’s
permitted transferees or estate shall have any other interest in any assets of
the Company by virtue of the Plan. Notwithstanding the foregoing, the Company
shall have the right to implement or set aside funds in a grantor trust, subject
to the claims of the Company’s creditors or otherwise, to discharge its
obligations under the Plan.

 

12.9         Other Compensation and Benefit Plans.  The adoption of the Plan
shall not affect any other share incentive or other compensation plans in effect
for the Company or any Affiliate, nor shall the Plan preclude the

 

12

--------------------------------------------------------------------------------


 

Company from establishing any other forms of share incentive or other
compensation or benefit program for employees of the Company or any Affiliate.
The amount of any compensation deemed to be received by a Participant pursuant
to an Award shall not constitute includable compensation for purposes of
determining the amount of benefits to which a Participant is entitled under any
other compensation or benefit plan or program of the Company or an Affiliate,
including, without limitation, under any pension or severance benefits plan,
except to the extent specifically provided by the terms of any such plan.

 

12.10       Plan Binding on Transferees.  The Plan shall be binding upon the
Company, its transferees and assigns, and the Participant, the Participant’s
executor, administrator and permitted transferees and beneficiaries.

 

12.11       Severability.  If any provision of the Plan or any Award Agreement
shall be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

 

12.12       Foreign Jurisdictions.  The Committee may adopt, amend and terminate
such arrangements and grant such Awards, not inconsistent with the intent of the
Plan, as it may deem necessary or desirable to comply with any tax, securities,
regulatory or other laws of other jurisdictions with respect to Awards that may
be subject to such laws. The terms and conditions of such Awards may vary from
the terms and conditions that would otherwise be required by the Plan solely to
the extent the Committee deems necessary for such purpose. Moreover, the Board
may approve such supplements to or amendments, restatements or alternative
versions of the Plan, not inconsistent with the intent of the Plan, as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of the Plan as in effect for any other purpose.

 

12.13       Substitute Awards in Corporate Transactions.  Nothing contained in
the Plan shall be construed to limit the right of the Committee to grant Awards
under the Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to such
person. The terms and conditions of the substitute Awards may vary from the
terms and conditions that would otherwise be required by the Plan solely to the
extent the Committee deems necessary for such purpose.

 

12.14       Governing Law.  The Plan and all rights hereunder shall be subject
to and interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.

 

13.           Effective Date; Amendment and Termination.

 

13.1         Effective Date.  The Plan shall become effective following its
adoption by the Board and its approval by the Company’s stockholders on the date
of the 2008 Annual Meeting of Stockholders. The term of the Plan shall be ten
(10) years from the original date of adoption by the Board, subject to
Section 13.3 hereof.

 

13.2         Amendment.  The Board may at any time and from time to time and in
any respect, amend or modify the Plan. The Board may seek the approval of any
amendment or modification by the Company’s stockholders to the extent it deems
necessary or advisable in its discretion for purposes of compliance with
Section 162(m) or Section 422 of the Code, the listing requirements of the New
York Stock Exchange or other exchange or securities market or for any other
purpose. No amendment or modification of the Plan shall adversely affect any
Award theretofore granted without the consent of the Participant or the
permitted transferee of the Award.

 

13.3         Termination.  The Plan shall terminate on April 7, 2015, which is
the tenth (10th) anniversary of the date of its original adoption by the Board.
The Board may, in its discretion and at any earlier date, terminate the Plan.
Notwithstanding the foregoing, no termination of the Plan shall adversely affect
any Award theretofore granted without the consent of the Participant or the
permitted transferee of the Award.

 

13

--------------------------------------------------------------------------------